Per Curiam.
L. A. Evans petitioned, as creditor, for letters of administration. M. P. Cutler petitioned for letters as public administrator. The petitions were heard together, and on the hearing the said Evans produced a written request from the father and heir of the estate that letters be granted to him, Evans. The father was a non-resident of this State. The court made an order that letters issue to Evans, and from this order Cutler appealed.
This was error. (See §§ 1369 and 1379, Code Civ. Proc.; also Estate of Cotter, 54 Cal. 217; Estate of Kelly, 57 Cal. 81; Estate of Morgan, 53 Cal. 245; Estate of Beech, 63 Cal. 458.)
The order is reversed and the cause is remanded for further proceedings.